DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to amendment filed 11/23/2021.
Status of the claims
Claims 1-20 were pending, claims 1-4,  7, 9-12, 15, 17 have been amended, claims 13 and 18-20 have been canceled, claims 21-24 have been added.  Therefore, claims 1-12, 14-18 and 21-24 are currently pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/05/2022 and 11/23/2021 are being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12, 14-18 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Papale et al. (US 20150212663, hereafter Papale) in view of Vaitheeswaran et al. (US 20130166573, hereafter Vaitheeswaran).

Regarding claim 1, Papale discloses:  A computer-implemented method comprising: 
accessing, by one or more computing devices, a dataset referenced by a document that presents a visualization of the dataset (Papale [0057; 0058] disclose: the created dashboard may be accessible from a list of dashboard pages and the user selects one or more panels for inclusion in the dashboard and specified both a query and a format for display a visualization of data); 
based on the dataset referenced by the document or the visualization of the dataset, generating, by the one or more computing devices and for the document, a set of contextually relevant words that are relevant to at least one of the dataset or the visualization of the dataset (Papale [0082] discloses: A schema may include one or more fields /relevant words, each of which may be defined for a subset of the events in the data store and each of which may be associated with an extraction rule specifying how to extract a value for the field from each of the subset of events for which the field has been defined);
receiving, by the one or more computing devices, a query (Papale [0081; 0082] discloses: A query often specifies the criteria for events of interest in terms of events having specified value(s) for specified field(s)); and
determining, by the one or more computing devices, that the query is associated with the document (Papale [0068; 0076] discloses: Various visualizations of the query results may be displayed to client 505 and user 515 via the same or different GUI of the client application at client device 510 and user device 520, respectively);
identifying, by the one or more computing devices, a set of results that are responsive to the query (Papale [0077] discloses:  determine a final results set for producing a list of events or visualization of events for display at or to the client). 
Papale didn’t disclose, but Vaitheeswaran discloses: Based on determining that the query is associated with the document, ranking, by the one or more computing devices, the set of results based at least in part on a degree of matching between content or metadata of the respective results and the set of contextually relevant words that are relevant to at least one of the dataset or the visualization of the dataset (Vaitheeswaran [0095] discloses: query "Sales Revenue by City," if two matches are found for the query term "City"--for example, an attribute metadata match (column entitled "City" including a multiple city names) and an attribute value match (value including the word "City" in one of the cells in the column)--then, the ranking engine 810 can recognize that the column match is of greater relevance than the value match. Accordingly, the ranking engine 810 can boost the score (for example, multiply the score by a factor such as 1000) to the attribute metadata match to rank the match higher); and 
 (Vaitheeswaran [0097] discloses: display a certain number of the ranked results in a first page of the search results and to display the remaining ranked results in one or more additional pages of the search results).
Papale and Vaitheeswaran are analogous art because they are in the same field of endeavor, generate a visualization. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Papale, to include the teaching of Vaitheeswaran in order to rank the search results. The suggestion/motivation to combine is to ranking and display the ranked results.

Regarding claim 2, Papale as modified discloses: The method of claim 1, comprising: determining that the query is associated with the document based on determining that the query is received while the document is open (Papale [0033] discloses: a visualization of data to be displayed based on the results of a query. Each panel also may include a set of inputs that may constrain the query or control the type or format of the visualization). 
Regarding claim 3, Papale as modified discloses: The method of claim 1, comprising: determining that the query is associated with the document based on determining that the query is received through a the query input field in the document (Papale [0028; 0036] discloses: a query that provides the data for the visualization (e.g., a search string), and optionally one or more inputs that may constrain the query and/or control aspects of the visualization. For purposes of illustration, FIG. 1 depicts how the panel definitions 110 for the set of selected panel templates may be used by computing device 120 to generate an exemplary dashboard page 140 including corresponding panels 141, 142, and 143 with the appropriate visualization for each panel).
Regarding claim 4, Papale as modified discloses: The method of claim 1, comprising: based on determining that the query is associated with the document, generating, by the computing device, additional queries using the set of contextually relevant words; and generating, by the computing device, (Papale [0068] discloses: generate queries for events based on various criteria that may be specified by client 505 and user 515 via a GUI of the client application. The client application in this example may interact with a search interface to submit queries for data, which in some cases may be machine data, log data, sensor data, network data, mobile data, and/or events derived or rendered from any such data (e.g., events including a user-specified field and occurring within a particular time range of interest). Various visualizations of the query results may be displayed to client 505 and user 515 via the same or different GUI of the client application at client device 510 and user device 520, respectively). 

Regarding claim 6, Papale as modified discloses: The method of claim 1, comprising: determining, by the computing device, that the visualization has been updated (Papale [0048] discloses: each time a visualization panel of a dashboard page is updated, method 300 may include updating a visualization of the dashboard page based on the updated visualization panels); and 
updating, by the computing device, the set of contextually relevant words based on the updated visualization (Vaitheeswaran [0099] and fig. 11A and 11B discloses: the business objects engine 124 can additionally display result objects (a first result object 1130, a second result object 1132, a third result object 1134, a fourth result object 1136, a fifth result object 1138, and a sixth result object 1140) in each search result. A search result object can be, for example, a graph representing the data items that satisfy the search query. Each result object is selectable such that selecting the object will cause the business objects engine 124 to display a new user interface 1142 in the client system (FIG. 11B). In the new user interface 1142, the client system can display the selected result object, for example, result object 1112). 
Regarding claim 7, Papale as modified discloses: The method of claim 1, comprising: determining, by the computing device, that the dataset has been updated; and updating, by the computing device, the set of contextually relevant words based on the updated dataset (Vaitheeswaran  [0099] and fig. 11A and 11B discloses: the business objects engine 124 can additionally display result objects (a first result object 1130, a second result object 1132, a third result object 1134, a fourth result object 1136, a fifth result object 1138, and a sixth result object 1140) in each search result. A search result object can be, for example, a graph representing the data items that satisfy the search query. Each result object is selectable such that selecting the object will cause the business objects engine 124 to display a new user interface 1142 in the client system (FIG. 11B). In the new user interface 1142, the client system can display the selected result object, for example, result object 1112). 
Regarding claim 8, Papale as modified discloses: The method of claim 1, wherein generating the response to the query comprises: updating the visualization (Papale [0048] discloses: each time a visualization panel of a dashboard page is updated, method 300 may include updating a visualization of the dashboard page based on the updated visualization panels). 
Regarding claim 9, Papale as modified discloses: A system comprising: one or more computers; and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising:
 accessing, by one or more computing devices, a dataset referenced by a document that presents a visualization of the dataset (Papale [0057; 0058] disclose: the created dashboard may be accessible from a list of dashboard pages and the user selects one or more panels for inclusion in the dashboard and specified both a query and a format for display a visualization of data); 
based on the dataset referenced by the document or the visualization of the data, generating, by the one or more computing devices and for the document, a set of contextually relevant words that are relevant to at least one of the dataset or the visualization of the dataset (Papale [0082] discloses: A schema may include one or more fields /relevant words, each of which may be defined for a subset of the events in the data store and each of which may be associated with an extraction rule specifying how to extract a value for the field from each of the subset of events for which the field has been defined); 
receiving, by the one or more computing devices, a query (Papale [0081; 0082] discloses: A query often specifies the criteria for events of interest in terms of events having specified value(s) for specified field(s))
(Papale [0068; 0076] discloses: Various visualizations of the query results may be displayed to client 505 and user 515 via the same or different GUI of the client application at client device 510 and user device 520, respectively); and 
 identifying, by the one or more computing devices, a set of results that are responsive to the query (Papale [0077] discloses:  determine a final results set for producing a list of events or visualization of events for display at or to the client).
Papale didn’t disclose, but Vaitheeswaran discloses: Based on determining that the query is associated with the document, ranking, by the one or more computing devices, the set of results based at least in part on a degree of matching between content or metadata of the respective results and the set of contextually relevant words that are relevant to at least one of the dataset or the visualization of the dataset (Vaitheeswaran [0095] discloses: query "Sales Revenue by City," if two matches are found for the query term "City"--for example, an attribute metadata match (column entitled "City" including a multiple city names) and an attribute value match (value including the word "City" in one of the cells in the column)--then, the ranking engine 810 can recognize that the column match is of greater relevance than the value match. Accordingly, the ranking engine 810 can boost the score (for example, multiply the score by a factor such as 1000) to the attribute metadata match to rank the match higher); and 
Generating, by the one or more computing devices, a response to the query that includes a plurality of results from the set of results and indicates the ranking of the plurality of results (Vaitheeswaran [0097] discloses: display a certain number of the ranked results in a first page of the search results and to display the remaining ranked results in one or more additional pages of the search results).
Papale and Vaitheeswaran are analogous art because they are in the same field of endeavor, generate a visualization. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Papale, to include the teaching of Vaitheeswaran in order to rank the search results. The suggestion/motivation to combine is to ranking and display the ranked results.

Regarding claim 10, Papale as modified discloses: The system of claim 9, wherein: receiving the query while the document is open, and generating the response to the query based on receiving the query while the document is open (Papale [0033] discloses: a visualization of data to be displayed based on the results of a query. Each panel also may include a set of inputs that may constrain the query or control the type or format of the visualization). 
Regarding claim 11, Papale as modified discloses:  The system of claim 9, comprising: receiving the query through a query input field in the document, and generating the response to the query based on receiving the query through the query input field in the document (Papale [0028; 0036] discloses: a query that provides the data for the visualization (e.g., a search string), and optionally one or more inputs that may constrain the query and/or control aspects of the visualization. For purposes of illustration, FIG. 1 depicts how the panel definitions 110 for the set of selected panel templates may be used by computing device 120 to generate an exemplary dashboard page 140 including corresponding panels 141, 142, and 143 with the appropriate visualization for each panel).
Regarding claim 12, Papale as modified discloses: The system of claim 9, wherein the operations comprise: based on determining that the query associated with the document, generating, by the computing device, additional queries using the set of contextually relevant words; and generating, by the computing device, additional responses to the additional queries (Papale [0068] discloses: generate queries for events based on various criteria that may be specified by client 505 and user 515 via a GUI of the client application. The client application in this example may interact with a search interface to submit queries for data, which in some cases may be machine data, log data, sensor data, network data, mobile data, and/or events derived or rendered from any such data (e.g., events including a user-specified field and occurring within a particular time range of interest). Various visualizations of the query results may be displayed to client 505 and user 515 via the same or different GUI of the client application at client device 510 and user device 520, respectively). 
Regarding claim 14, Papale as modified discloses: The system of claim 9, wherein the operations comprise: determining, by the computing device, that the visualization has been updated (Papale [0048] discloses: each time a visualization panel of a dashboard page is updated, method 300 may include updating a visualization of the dashboard page based on the updated visualization panels); and 
Updating, by the computing device, the set of contextually relevant words based on the updated visualization (Vaitheeswaran [0099] and fig. 11A and 11B discloses: the business objects engine 124 can additionally display result objects (a first result object 1130, a second result object 1132, a third result object 1134, a fourth result object 1136, a fifth result object 1138, and a sixth result object 1140) in each search result. A search result object can be, for example, a graph representing the data items that satisfy the search query. Each result object is selectable such that selecting the object will cause the business objects engine 124 to display a new user interface 1142 in the client system (FIG. 11B). In the new user interface 1142, the client system can display the selected result object, for example, result object 1112). 
Regarding claim 15, Papale as modified discloses:  The system of claim 9, wherein the operations comprise: determining, by the computing device, that the dataset has been updated; and updating, by the computing device, the set of contextually relevant words based on the updated dataset (Vaitheeswaran  [0099] and fig. 11A and 11B discloses: the business objects engine 124 can additionally display result objects (a first result object 1130, a second result object 1132, a third result object 1134, a fourth result object 1136, a fifth result object 1138, and a sixth result object 1140) in each search result. A search result object can be, for example, a graph representing the data items that satisfy the search query. Each result object is selectable such that selecting the object will cause the business objects engine 124 to display a new user interface 1142 in the client system (FIG. 11B). In the new user interface 1142, the client system can display the selected result object, for example, result object 1112).  
Regarding claim 16, Papale as modified discloses:  The system of claim 9, wherein generating the response to the query comprises: updating the visualization (Papale [0048] discloses: each time a visualization panel of a dashboard page is updated, method 300 may include updating a visualization of the dashboard page based on the updated visualization panels).
Regarding claim 17, Papale as modified discloses:  A non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations comprising: 
accessing, by one or more computing devices, a dataset referenced by a document that presents a visualization of the dataset (Papale [0057; 0058] disclose: the created dashboard may be accessible from a list of dashboard pages and the user selects one or more panels for inclusion in the dashboard and specified both a query and a format for display a visualization of data); 
based on the dataset referenced by the document or the visualization of the dataset, generating, by the one or more computing devices and for the document, a set of contextually relevant words that are relevant to at least one of the dataset or the visualization of the dataset (Papale [0082] discloses: A schema may include one or more fields /relevant words, each of which may be defined for a subset of the events in the data store and each of which may be associated with an extraction rule specifying how to extract a value for the field from each of the subset of events for which the field has been defined);
receiving, by the one or more computing devices, a query (Papale [0081; 0082] discloses: A query often specifies the criteria for events of interest in terms of events having specified value(s) for specified field(s))
determining, by the one or more computing devices that the query is associated with the document (Papale [0068; 0076] discloses: Various visualizations of the query results may be displayed to client 505 and user 515 via the same or different GUI of the client application at client device 510 and user device 520, respectively); and 
(Papale [0077] discloses:  determine a final results set for producing a list of events or visualization of events for display at or to the client).
Papale didn’t disclose, but Vaitheeswaran discloses: Based on determining that the query is associated with the document, ranking, by the one or more computing devices, the set of results based at least in part on a degree of matching between content or metadata of the respective results and the set of contextually relevant words that are relevant to at least one of the dataset or the visualization of the dataset (Vaitheeswaran [0095] discloses: query "Sales Revenue by City," if two matches are found for the query term "City"--for example, an attribute metadata match (column entitled "City" including a multiple city names) and an attribute value match (value including the word "City" in one of the cells in the column)--then, the ranking engine 810 can recognize that the column match is of greater relevance than the value match. Accordingly, the ranking engine 810 can boost the score (for example, multiply the score by a factor such as 1000) to the attribute metadata match to rank the match higher); and 
Generating, by the one or more computing devices, a response to the query that includes a plurality of results from the set of results and indicates the ranking of the plurality of results (Vaitheeswaran [0097] discloses: display a certain number of the ranked results in a first page of the search results and to display the remaining ranked results in one or more additional pages of the search results).
Papale and Vaitheeswaran are analogous art because they are in the same field of endeavor, generate a visualization. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Papale, to include the teaching of Vaitheeswaran in order to rank the search results. The suggestion/motivation to combine is to ranking and display the ranked results.
Regarding claim 21, Papale as modified discloses:  The method of claim 1, wherein the visualization comprises at least one graph or chart (Papale [0063] discloses: query in that panel template (e.g., changing from a bar graph to a pie chart)).
Regarding claim 22, Papale as modified discloses:   The method of claim 21, wherein generating the set of contextually relevant words comprises adding, to the set of contextually relevant words, words (Vaitheeswaran [0099] discloses: display a source region (a first source region 1118, a second source region 1120, a third source region 1122, a fourth source region 1124, a fifth source region 1126, and a sixth source region 1128) that displays a name of the business objects data source from which the data items that satisfy the search query were retrieved and the names of the columns in the business objects data source that match the received query. For example, in the first search result 1106, the first region 1118 displays "superstoresalesdate" as the name of the data source and "Customer Name, Profit" as names of matching columns).
Regarding claim 23, Papale as modified discloses:   The method of claim 1, wherein generating the set of contextually relevant words comprises adding, to the set of contextually relevant words, words that are included in an object, field, row, column, or table of the dataset (Vaitheeswaran [0099] discloses: display a source region (a first source region 1118, a second source region 1120, a third source region 1122, a fourth source region 1124, a fifth source region 1126, and a sixth source region 1128) that displays a name of the business objects data source from which the data items that satisfy the search query were retrieved and the names of the columns in the business objects data source that match the received query. For example, in the first search result 1106, the first region 1118 displays "superstoresalesdate" as the name of the data source and "Customer Name, Profit" as names of matching columns).
Regarding claim 24, Papale as modified discloses:   The method of claim 1, comprising: detecting a change to at least one of the dataset or the visualization of the dataset; and updating the set of contextually relevant words based on the detected change to the at least one of the dataset or the visualization (Vaitheeswaran [0033] discloses: monitoring data sources for any updates, additions, deletions, modifications to the data items stored in the data source and make the updates available).
Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Papale et al. (US 20150212663, hereafter Papale) in view of Vaitheeswaran et al. (US 20130166573, hereafter Vaitheeswaran).

Regarding claim 5, Papale as modified didn’t disclose, but Kol disclose: The method of claim 1, wherein generating the response to the query comprises: generating an autocompleted query of the query; and generating the response based on the autocompleted query (Kol [0011; 0013] discloses: a predefined sequence of keys will initiate query, for example using autocompletion technology, once a query is invoked, the query exists in one of multiple states that can create a query through key presses and/or selection of suggested items…). 
Papale and Kol are analogous art because they are in the same field of endeavor, generate a visualization. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Papale, to include the teaching of Kol in order to provide a list of possible terms for the queries. The suggestion/motivation to combine is to provide additional information on the data object without leaving the context of the application.


Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY NGUYEN whose telephone number is (571)272-4025.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161